DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	According to paper filed November 30th 2020, claims 1-20 are pending for examination with a June 09th 2014 priority date under 35 USC §120.
	By way of the present Amendment, claims 1-3, 5-6, 8-10, 13, 15-17, and 20 are amended. No claim is canceled or added.

Response to Arguments
3.	Applicant's arguments filed November 30th 2020 have been fully considered but they are not persuasive.
	Applicant argues, with respect to the newly amended claim features, that “[a]nticipation requires the presence in a signal prior art reference disclosure of each and every element of the claims, arranged as in the claim. Applicant respectfully submits that Svendsen fails to disclose at least the bolded features of the amended claim 1. Svendsen is directed to pruning a media collection by aggregating the one or more shared media collections of the user in order to filter the aggregated media collection based on preferences of the user.” Accordingly, a newly cited reference, Keen, is applied in the present Office action.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory 
5.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
7.	Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. §103 as being unpatentable over Svendsen et al. (US 2013/0311457), hereinafter Svendsen, and further in view of Keen (US 2014/0123014), hereinafter Keen.
Claim 1
“receiving, within a messaging area provided for a messaging session to present messages exchanged between a first user and a second user, an initiating message including a reference to a media item that the second user has shared with the first user” Svendsen [0039] discloses “the media collection information may include, for example, a Globally Unique Identifier (GUID) for each media item, a title and/or similar information identifying the media item” and Svendsen [0040] discloses “upon receiving the acceptance acknowledgement message, the user device 14-1 may add the user 16-N to the friends list 30-1 of the user 16-1”;  the “identifier” of each media item is the “reference to a media item” as claimed;
“wherein the initiating message is part of the messaging session, and the messaging area provided for
the messaging session is part of a media presentation user interface displayed on a user device of the first user” Keen Figure 2A;

“receiving an indication from the first user to view the media item” Svendsen [0084] discloses “GUI 58 providing notification to the user when another user’s shared media collection”;

“responsive to receiving the indication from the first user, presenting, by a media player executed by a processing device of the user device of the first user, the media item to the first user within a media player interface” Svendsen [0036] discloses “[t]he friends list 30-1 may be a pre-existing list obtained from a social networking application such as, for example, a contact list of an email application, an instant messaging or chat application”,

“wherein the media player interface is incorporated into the messaging area provided for the messaging session to present the messages exchanged between the first user and the second user” Keen Figure 2A.

Svendsen and Keen disclose analogous art. However, Svendsen does not spell out the “messaging area” as recited above. It is disclosed in Keen. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Keen into Svendsen to enhance its messaging exchange functions.

Claim 2
“providing the media item presentation user interface that includes both the messaging area and the media player interface via a content-sharing application” Svendsen [0076] discloses “sharing of media collections between users having direct and indirect relationships in the manner described above may be performed using various schemes”.
Although “messaging area” is not spelled out in Svendsen, the “instant messaging or chat application” disclosure of Svendsen inherently discloses the “messaging area” as claimed.
Claim 3
“launching, via the content-sharing application, the messaging session to present the messages exchanged between the first user and the second user, wherein the messaging session provides presentation of one or more additional messages exchanged between the first user and the second user” Svendsen [0036] discloses “[t]he friends list 30-1 may be a pre-existing list obtained from a social networking application such as, for example, a contact list of an email application, an instant messaging or chat application” and Svendsen [0040] discloses “upon receiving the acceptance acknowledgement message, the user device 14-1 may add the user 16-N to the friends list 30-1 of the user 16-1”.

Claim 4
“including, in the one or more additional messages exchanged during the messaging session, a reference to an additional media item that the first user has shared with the second user” Svendsen [0039] discloses “the media collection information may include, for example, a Globally Unique Identifier (GUID) for each media item, a title and/or similar information identifying the media item” and Svendsen [0040] discloses “upon receiving the acceptance acknowledgement message, the user device 14-1 may add the user 16-N to the friends list 30-1 of the user 16-1”; the “identifier” of each media item is the “reference to a media item” as claimed.

Claim 5
“presenting, by the media player, the additional media item within the media player interface incorporated into the messaging area” Svendsen [0081] discloses “[t]he user may then navigate through the playlist and cause playback of the playlist or select media items from the playlist”;

Claim 6
“adding a third user to the messaging session between the first user and the second user” Svendsen [0040] discloses “upon receiving the acceptance acknowledgement message, the user device 14-1 may add the user 16-N to the friends list 30-1 of the user 16-1”.

Claims 8-13
Claims 8-13 are rejected for the rationale given for claims 1-6 respectively.

Claims 15-20
Claims 15-20 are rejected for the rationale given for claims 1-6 respectively.

8.	Claims 7 and 14 are rejected under 35 U.S.C. §103 as being unpatentable over Svendsen et al. (US 2013/0311457), hereinafter Svendsen, in view of Keen (US 2014/0123014), hereinafter Keen, and further in view of Forbes et al. (US 2014/0237587), hereinafter Forbes.
Claim 7
“a personalized notification message comprising a photo of the second user that has shared the media item with the first user” Forbes abstract discloses “[a] real-time image of the user being identified can be displayed on a user interface with user images associated with one or more accounts”.

Svendsen, Keen, and Forbes disclose analogous art. However, Svendsen does not spell out the “photo of the second user” as recited above. It is disclosed in Forbes. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Forbes into Svendsen to enhance its user account profiling functions.

Claim 14
Claim 14 is rejected for the rationale given for claim 7.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175